Citation Nr: 0336602	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from January 1967 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Columbia, 
South Carolina, Regional Office (RO) denying service 
connection for hepatitis.

It is noted that the current claim is for service connection 
for hepatitis C.  Previously service connection for hepatitis 
B was denied on the basis that it was not shown.  The current 
appeal is limited to this issue.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a VA claim.  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003)).  
This change in the law was generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  Since the instant 
claim was filed in July 2001, the Board will apply the VCAA 
to this claim.

The VCAA imposes an enhanced duty on VA to notify a claimant 
as to information and evidence necessary to substantiate a 
claim, and an enhanced duty on VA to assist a claimant in 
developing the case.  It appears that the procedural 
requirements of the VCAA were not followed in the development 
of this case.  

RO sent appellant a letter in September 2001 advising 
appellant of the VCAA and generally about the evidence 
required to establish service connection.  The September 2001 
letter did not specify what evidence, if any, VA would 
procure, and what evidence, if any, appellant must procure, 
as required under the VCAA.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

During development of the case, appellant has been informed 
that one key evidentiary issue was to show that appellant 
contracted his hepatitis while in service.  A second 
threshold matter for development at this point, rather than 
where appellant contracted the hepatitis, is whether 
appellant has a current disability due to his hepatitis.  
There is some suggestion that he has been exposed to 
hepatitis C, but it is not confirmed that he has current 
chronic disability.

The law specifically limits entitlement to service connection 
to a disease of injury that results in a disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The term 
"disability" as used for VA purposes refers to impairment 
of earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  A history of hepatitis, 
or a laboratory value showing a positive antibody indicative 
of past exposure, does not cause any impairment of earning 
capacity and is not a disease entity.

Appellant testified at an RO hearing in January 2003.  At 
that hearing, appellant reasserted that he had contracted 
hepatitis in the Frankfurt stockade, and that he had been 
treated for hepatitis at the Frankfurt Army Hospital.  
Appellant did not offer any evidence that his hepatitis is 
causing him a disability, and in fact during the testimony 
appellant referred to his hepatitis as "dormant" and 
"inactive," which strongly suggests that appellant's 
hepatitis is not currently causing him a disability.  At the 
hearing, RO invited appellant to testify in regard to the 
etiology of the hepatitis, but RO did not ask appellant to 
testify in regard to whether the hepatitis is causing an 
impairment of appellant's earning capacity.  It was indicated 
that he was told he had hepatitis C in service.  This is not 
confirmed by the service medical records on file.  It needs 
to be confirmed that hepatitis C was a known disease entity 
at that time.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
38 C.F.R. § 3.159 (2003), and any other 
legal precedent.  See also Quartuccio, 
op. cit..  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  Specifically, the appellant 
should report names, addresses, and 
approximate dates of treatment for any 
treatment of hepatitis that he has 
undergone since separation from 
service.

2.  RO should arrange an appropriate VA 
medical examination to determine 
whether appellant has hepatitis as a 
disease entity, and, if so, what its 
etiology is.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  It should also be 
indicated when hepatitis C was 
recognized as a disease entity.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claims for service 
connection for hepatitis. 

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



